Exhibit 10.4 – Assessment Report for Rico Staete B.V.


ASSESSMENT REPORT


 
A. Mandate/entry


 
Date of mandate                                             : June 2007
Client                                                                : Rico
Staete B.V.
Mandate given to                                           : D. Grin, real
estate adviser
Assessor's address                                        : Oostzijde 295, 1614
MA Zaandam
Telephone                                                        : 06-51393592
Assessment carried out by                           : D. Grin, registered
property broker/assessor
Registration                                                     : SCVM, number
03R610SCVM




 
B. Property
 
The commercial premises including the land they are erected on and surrounding
land and further appurtenances, known locally at 46446 Emmerich (Germany) as
Tackenweide 48, consisting of approx. 9.005 m2 rentable floor surface business
accommodation as well as 1.478 m2 rentable floor surface office space,
 
C. Principles
 
This valuation purports to determining the free private sale value in let
condition as well as determining the forced-sale value of the property referred
to above in let condition. With regard to this property it is expressly stated
that this valuation is an office valuation and that actual inspection of the
location did not take place.  This means that we have exclusively relied on
current data as was provided to us by customer as well as the data of the
valuation report (for the entire complex), carried out by Dr H.H. Flintrop,
architect at Emmerich, on 9 January 2001.
 
D. Details
 
The property is currently let to Vink Kunststoffe GmbH with an end date of 31
December 2008 (excluding 5 option years). Current rent per year: €
383.468.88.  There are no further particulars known to us with regard to this
lease agreement.
 
E. Value as at entry date
 
Private sale value in rented condition
 
In words: four million seven hundred and fifty thousand
euro                                                                                                                          €
4.750.000,00
 
Execution value in rented condition
 
In words: three million and eight hundred thousand
euro                                                                                                                                €
3.800.000,00
 
1

--------------------------------------------------------------------------------


F.   Basic assumptions for valuation


As well as the statements in the Definitions and Method, enclosed as an
appendix, for this valuation the valuation as indicated in the report by Dr.
Flintrop was proceeded from, the most important extracts of which have been
appended to this report and are considered to form an integral part of it.
Subsequently by way of rental value capitalisation the assessed value was
converted back to the current measurements of the valued property.
 
G. Accountability and liability


The assessment is intended exclusively for the stated purpose and client. No
responsibility is accepted for any other use, or for use by persons other than
the client and institutions (including financial institutions) inasmuch as these
are mentioned by name and all liability is limited to the amount paid in the
relevant case under our professional liability insurance. If no institutions are
indicated, liability is limited to the client and the financial institution
financing the property on the basis of this report and liability is limited to
the amount paid in the relevant case under our professional liability insurance.
No part of this report may be made available to third parties except with the
prior written permission of D. Grin, real estate adviser. All relevant
information and data as provided by third parties has been incorporated in this
valuation, but no liability is accepted if the information provided to us is
incorrect and/or incomplete.
 


Signed at Zaandam
on 20 June 2007


D. Grin

2

--------------------------------------------------------------------------------



 
Appendices


Definitions & Methods



3

--------------------------------------------------------------------------------



Definitions and method


Definitions


The following value definitions form the basis of the assessment.


The gross market rental value is the amount reasonably owed by the lessee to the
lessor in return for exclusive use of the registered property, assuming the
customary terms and conditions for the type of registered property and assuming
the rental prices usually paid for similar registered properties on the date the
value is determined.


The private sale value, at the buyer's expense, is the price in cash that would
be paid in a private sale of the registered property, when offered in rented
condition and in the manner most suitable for the registered property, after the
best preparation, by the highest bidder, without any interest in the registered
property, on the date the value is determined.


We have also used the following assumptions:


a)           there is a willing buyer;
b)           there is no compulsory or executorial sale due to bankruptcy;
c)
there is a reasonable period in which negotiations on the sale are completed. We
consider this reasonable period to be no more than six months;

d)           the value of the registered property we assessed will remain stable
during that period;
e)
the registered property can be freely offered on the market. It is very
important for potential buyers to be able to learn of the details of the offer
and intended sale through mailings, advertisements and/or the Internet;

f)           no bid will be made by a buyer based on subjective interests;
g)
no exceptions will be made for selling expenses or tax benefits that may arise
on the sale of the registered property;

h)
the registered property is free of mortgages and/or attachments and that there
are none registered;

i)
no improvements and/or repairs have been prescribed or announced by the
government and/or utility companies



The execution value, at the buyer's expense, is the cash price that would be
paid on the date the value is determined by the highest bidder in the case of a
compulsory sale of the registered property at public auction according to local
practice, in which the buyer accepts the registered property in rented
condition, with all associated rights and obligations.


4

--------------------------------------------------------------------------------


Method


The assessment is based on the following methods.


Rental value capitalisation method


The private sale value, at the buyer's expense, is assessed using the gross
market rental value of the rentable floor area of the registered property, less
property-related business and other expenses. The net market value is
capitalised on the basis of a net yield considered realistic under current
market conditions. The following criteria are also taken into account:




Market:
- supply and demand of comparable registered properties
- yield trend
- inflation forecast
- current interest rate and expected interest trends


Location:
- location factors
- parking options
- infrastructure
- accessibility by public and private transport
- developments (including construction) in comparable registered properties
- general amenities in the vicinity of the registered property


Registered property:
- business and other expenses
- type and date of construction
- quality of structural and technical facilities
- state of repair
- location and appearance
- options for use


5

--------------------------------------------------------------------------------


Rental revenue vs market rental value
The cash value of the difference between the current rental revenue and the
assessed market rental value is discounted based on the remaining term of the
lease agreements.


Expenses deducted:
Transfer tax, notarial fees and register fees have been deducted.


The cost of vacancy, including lost rent, service charges at the owner's
expense, rental charges, and cost of advertising and brokerage have been taken
into account.


The principles of the value calculations can be found in the calculation models
included in the appendices.


Unattached land
The value of the unattached land has been determined using the real market value
in relation to the options for use and designation.


Calculation of execution value


Calculation of the execution value, at the buyer's expense, assumes the cash
price that the buyer is prepared to pay privately, less expenses and risks for
the buyer in the event of forced sale at auction by execution:


- auction charges
- transfer tax
- bidder premium
- cost of vacating property
- increased notarial fee
- any demands
- cancellation expenses.



6

--------------------------------------------------------------------------------


